Citation Nr: 1411231	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-36 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from August 1995 to January 1996 and from February to September 2006. 

She appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A portion of the Veteran's records are in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Because this appeal was processed as part of the Virtual VA system, any future consideration of this appellant's claim should take into consideration the existence of this electronic record.  Indeed, VA is in the process of transitioning to another, even newer, electronic claims processing system - the Veterans Benefits Management System (VBMS) - with the hope that it will allow for even faster processing of claims for benefits.


FINDING OF FACT

The Veteran does not have sleep apnea.


CONCLUSION OF LAW

It is not shown the Veteran has sleep apnea, much less that was incurred in or aggravated by her service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of it, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claim.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
II. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing there is a VCAA notice error but also, above and beyond that, showing the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, prior to initially adjudicating the Veteran's claim, so in the preferred sequence, a November 2006 letter was sent to her in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  She was duly notified of the evidence that was needed to substantiate her claim, of information and evidence that VA would obtain, and of the information and evidence she was expected to provide, and told that VA would assist her in obtaining supporting evidence, but that it was her ultimate responsibility to provide VA any evidence pertaining to her claim.  She was also notified of the criteria for establishing a "downstream" disability rating and effective date, as required by Dingess, in the eventuality service connection is ultimately granted.  Therefore, she has received all required notice concerning her claim.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A.  To this end, her service treatment records (STRs), lay statements, and VA medical treatment records have been obtained.

She also had a VA compensation examination concerning her claim, including for a medical opinion regarding whether she has obstructive sleep apnea and, if confirmed she does, regarding its posited relationship with her military service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained concerning this claim is adequate as it is predicated on a review of the claims file, contains a description of the history of the Veteran's complaints (possibly pertinent symptoms, etc.), documents and considers the relevant medical facts and principles, and provides an opinion regarding whether she has this alleged disability and, if confirmed she does, whether it is related or attributable to her military service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this claim has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has received all required notice and assistance with this claim, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA has provided her opportunity to submit evidence and argument in support of this claim.  She has not made the Board aware of any additional evidence needing to be obtained prior to appellate review of this claim, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

III. Analysis

The Veteran is claiming entitlement to service connection for sleep apnea, but for the following reasons and bases the Board finds that service connection is not warranted.

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service in the line of duty or, if pre-existing service, was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating she has at some point since the filing of her claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board may find a lack 
of credibility in, for example, conflicting medical statements or witness biases. Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

Turning now to the relevant facts of this case at hand.  A review of the Veteran's STRs shows that she first complained of insomnia in August 2006.  She reported difficulty falling and staying asleep.  In addition, it was noted that she felt like she was gasping for air when she awakened.  It was further documented that she had family issues, difficulty quieting thoughts and bad dreams.  She denied having a history of snoring.  It was noted that consideration of sleep apnea and/or anxiety may be appropriate.  Since she was in theater at the time, she was not immediately afforded a sleep study.  Instead, she was prescribed sleep medication and referred to a local mental health center.

Service connection since has been granted for major depressive disorder (MDD) with anxiety disorder, not otherwise specified (NOS) (previously shown as adjustment disorder with mixed anxiety and depressed mood, claimed as insomnia).  In addition, the Veteran had a VA examination for insomnia in August 2007.  Based on her reported symptoms of insomnia, the VA examiner opined that it could not be definitely determined whether they are due to sleep apnea, which had yet to be ruled out.  He noted that it was certainly plausible that her mild sleep disturbance was just symptomatic of adjustment disorder diagnosis.

The Veteran subsequently had a sleep study in September 2007, however, which found no evidence of sleep apnea.  In January 2008, she had another VA examination, this time specifically for her sleep apnea claim.  She reported mild dyspnea on exertion.  The VA examiner, however, ruled out sleep apnea as a diagnosis based on the results of the September 2007 sleep study, which showed the Veteran had stable breathing and a normal examination.  He could not further resolve issues regarding sleep apnea without resorting to mere speculation.

Also, a review of the Veteran's VA medical treatment records shows that she has a history of insomnia.  Specifically, a review of her mental health treatment records indicates that her continued treatment for anxiety and depression has helped her insomnia.  It was noted in a March 2010 mental health treatment note that, while she had difficulty falling and staying asleep, her overall sleep had improved and she did not have any nightmares.

The preponderance of the competent and credible evidence shows the Veteran does not have sleep apnea.  To the extent she asserts that she does have sleep apnea, this lay argument is probatively outweighed by the results of the September 2007 sleep study and January 2008 VA examination findings.  Whether she has obstructive sleep apnea is a determination that is too complex from a medical standpoint to be made based on mere lay observation alone; indeed, this diagnosis is usually only made based on the results of a sleep study, the results of which in this particular instance did not suggest she has this disorder.  Thus, as a layperson, she is incompetent to determine whether she has this disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Therefore, the Board accords more weight to the findings of the medical professionals who determined that she does not have obstructive sleep apnea, as they, unlike her, are competent to make such an assessment, and this assessment was based on the results of objective clinical testing to specifically confirm or rule out this disorder.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).


The most fundamental requirement for any claim for service connection is that the Veteran must have proof she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268   (1997).

Here, the Veteran has not met this threshold preliminary pleading requirement.  In the absence of competent and credible evidence showing she has had sleep apnea at some point since the filing of her claim for this condition, service connection cannot be granted for this disorder.  See Shedden, 381 F.3d at 1166-67 (holding that service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

Obviously, without first showing she has this alleged disorder, there necessarily cannot be any correlation or nexus between this nonexistent disorder and her military service.


Accordingly, the preponderance of the evidence is against her claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for obstructive sleep apnea must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

The claim of entitlement to service connection for sleep apnea is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


